 FATHER & SONS LUMBER437Father and Sons Lumber and Building Supplies, Inc.;Father and Sons Lumber and Hardware Center;Michael T. Wudyka and Edwin T. Wudyka andJoseph Grabowski. Case 7-CA-26279December 15, 19189SECOND SUPPLEMENTAL pEasIoN's A, ND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 13, 1989,1. the National Labor Rela-tions Board issued a Supplentental Decision andOrder2 directing the Respondent, Father and SonsLumber and Building Supplies, Inc (Building Sup-plies), inter aim, to pay employees Caldonia Suer$4509 66, Russell Barnes $11,928 04, Michael Vara$20,758 37, and Joseph Grabowski $17,104 25, plusinterest A controversy having arisen over the Re-spondent corporation's ability to pay the backpaydue under the terms of the Board's Order, the Re-gional Director for Region 7, on August 23, issuedan amendment to backpay specification and noticeof hearing, alleging that Respondent Building Sup-plies, Respondent Father and Sons Lumber ,andHardware Center (Hardware renter); and individ-ual Respondents Michael T Wudyka and Edwin TWudyka v,ere Jointly and severally liable for thebackpay due, and notifying tlie Respondents thatthey should file a timely answer The Respondentshave failed to file a timely answerOn October 23, the General Counsel filed aMotion for Default Summary Judgment On Octo-ber 26, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted OnOctober 27, the Respondent filed a response to theMotion for Default Summary Judgment 'On Octo-ber 30, the General Counsel filed a supplement tothe Motion fo'r Default Summary Judgment OnNovember 6, the Respondents filed a timely re-,'sponse ti) the Notice to Show causeRuling on Motion for Default SummaryJudgmentSection 102 56 of the B,oard's Rules and Regula-qons3 provides that if an answer is 'not filed within'All dates are in 1989 unless otherwise Indicated2 293 NLRB No 24 (not reported in Board volumes)3 Formerly Sec 102 54 The Board amended Its Rules governing pro-ceedings concerning compliance with Agency orders effective November13, 1988 The substance Of former Secs 102 54 and 102 55 has been Incor-porated tilt• Sec '102 56 as revised, and former Sec 102 5.6, with somemodification, has become the new Sec 162 57, while the substance offormer Sec 102 57 has become 'par (c) of the new Sec 102 55 in' the re-vised rules21 days from the service of the specification, theBoard may find the specification to be true Theamendment to backpay specification issued onAugust 23 specifically states that the Respondentsshall file an answer within 21 days from the date ofthe specification, and that if the answer fails todeny "the siSecification's allegations' in the Mannerrequired under the 'Board's' Rules and Regulations,and the failure to do so is not adequately explained,the allegations shall be deemed to be trueCopies of the amendment to backpay specifica-tion and notice of hearing issued by the RegionalDirector on August 23 were mailed by certifiedmail to the individual Respondents, Michael TWudyka and Edwin T Wudyka, and to their attor-ney, and by regular mail to Respondents BuildiiigSupplies and Hardware Center on the same dateNo answer having been received, the Regional Di-rector extended the time for an answer to Septem-ber 28, by letter dated September 14, which in-formed the Respondents that if an answer was notreceived by that latter date a Motion for DefaultSummary Judgment would be filed 4 By letterdated September 19, the Respondents requested anextension of time to October 15 to file an answerBy ordei- dated ,September 25, the Regional 'Direc-tor extended 'the tmie for an ,answer to October'16 5 On OctOiters 23, the itespohdents filed 'ananswer without requesting an tidditional extensionof time, and without explaining why the Optober16 filing date was not metIn their response filed on November 6, the Re-spondents assert that they have meritorious de-fenses, and genefally 'state that the answer was latebecause their attorney was involved in litigation,and their attorney had a breakdown of staff com-munication and responsibility The Respondents donot provide' any specific details concerhmg thebreakdown of staff communication and responsibil-ity, or state any circumstances that would warrantfinding good cause for the Respondents' late filingAccordingly, we find that the Respondents' ex-planations do not constitute good cause for the fail-ure to file a timely answer,6 'and we grant the den-The letter dated September j4 was served by certified mail on theindividual Respondents, Michael T Wudyka and Edwin T Wudyka, andtheir attorney The letter sent to 'Respondent Edwin T Wudyka was re-turned unclaimed A copy of the letter was also sent to RespondentsBuilding Suephes and Hardware Center by regular mad'The order was served by certified mall on each of the Respondentsand their attorney The order sent to Respondents Building Supplies andHardware Center was returned markea "refused"'a See US Telefactors Corp, 293 NLRB 567 (1989) (the respondent'sexplanations that it failed to file a timely answer because its attorneys hadheaVy workloads 'and one of its attolheys was ill did not constitute goodcause), Hillcrist Packing Co, 247 NLRB 1389*(1980) (the respondent's ex-planation that Its attorney failed to file a timely 'answer because of a feedispute did not constitute good cause)297 NLRB No 6 4 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeral Counsel's Motion for Default Summary JudgmentWe find that Respondent Hardware Center is,and has been at all times material, an assumed nameunder which Respondent Building Supplies transacted business At all times material, RespondentBuilding Supplies and Respondent HardwareCenter maintained its principal office and place ofbusiness at 6850 Michigan Avenue, Detroit, Michigan, and each Respondent was involved in remodeling work at the Evergreen Estates HousingProject, located in Detroit, Michigan We also findthat, at all times material, Respondent BuildingSupplies and Respondent Hardware Center havebeen affiliated business enterprises with commonownership, management, and supervision, have formulated and administered a common labor relationspolicy affecting employees of such operations, haveshared common premises, facilities, and equipment,have interchanged personnel with each other, andhave held themselves out to the public as a singleintegrated business enterprise Accordingly, wefind that Respondent Building Supplies and Re-spondent Hardware Center constitute a single inte-grated business enterprise and a single employerwithin the meaning of the Act, and/or have beenjoint employers of the employees involved hereinWe further find that, at all times material, Respondent Michael T Wudyka has been a majoritystockholder and corporate president and/or corporate secretary and treasurer of Respondent BuildingSupplies and its principal managerial officialTherefore, we conclude that Respondent MichaelT Wudyka is also Respondent Hardware Center sprincipal managerial official We also find that, atall times material, Respondent Edwin T Wudykahas been a director of Respondent Building Supplies, and a principal managerial official of Respondent Building Supplies and Respondent Hard-ware Center In addition, we find that RespondentMichael T Wudyka and Respondent Edwin TWudyka personally participated in and made thedecisions to carry out the unfair labor practice vio-lations giving rise to the backpay at issue here Accordmgly, we conclude that Respondent BuildingSupplies, Respondent Hardware Center, Respondent Michael T Wudyka, and Respondent Edwin TWudyka are, individually and jointly, employersengaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act We further con-clude that Respondent Building Supplies, Respondent Hardware Center, Respondent Michael TWudyka, personally, and Respondent Edwin TWudyka, personally, are jointly and severally liablefor the backpay due the discnminateesORDERThe National Labor Relations Board orders thatRespondent Father and Sons Lumber and BuildingSupplies, Inc , Detroit, Michigan, RespondentFather and Sons Lumber and Hardware Center,Detroit, Michigan, individual Respondent MichaelT Wudyka, and individual Respondent Edwin TWudyka, their officers, agents, successors, and as-signs, make whole discnmmatees Caldoma Sizer,Russell Barnes, Michael Vara, and Joseph Grabowslu by payment of the amounts set forth in theBoard's Supplemental Decision and Order issuedon March 13, 1989